Citation Nr: 0920863	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to April 
1946 and from August 1950 to August 1951; he died in March 
2003.  The appellant is claiming benefits as the Veteran's 
widow.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

On January 16, 2008, the appellant and [redacted]
appeared and offered testimony at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is of record.  

In the August 2003 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  On her May 
2005 substantive appeal (VA Form 9), the appellant 
specifically stated that she was only appealing the issue of 
entitlement to nonservice-connected death pension benefits.  
38 C.F.R. §§ 20.200, 20.202 (2008).  


FINDINGS OF FACT

1.  The Veteran died in March 2003, and the appellant filed 
her claim for death pension benefits within 45 days from the 
date of his death.  

2.  The appellant's annualized countable income for 2003 to 
the present has exceeded the maximum annual income for death 
pension benefits for a surviving spouse with a dependent 
child of the Veteran.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
death pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.31, 
3.271, 3.272, 3.273, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of eligibility for VA death 
pension benefits is clear based on the facts regarding her 
income, so there can be no prejudice in not engaging in 
further VCAA notice or action.  See, e.g., Valaio v. 
Principi, 17 Vet. App. 229, 231-32 (2003), holding that any 
error in applying the VCAA is nonprejudicial where the facts 
are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim.  Therefore, 
the Board may proceed with the appellant's claim at this time 
without further discussion of the duty to notify and assist.  


II.  Factual background.

The record includes a certificate of death, showing the 
Veteran died in March 2003; and, the appellant filed her 
claim for pension benefits within 45 days from the date of 
his death.  

In April 2003, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  
The appellant reported that she received $20,030 per year in 
earnings.  She also reported that her daughter was receiving 
payment in the amount of $178 per month from SSA.  In her 
claim for pension benefits, the appellant did not report any 
unreimbursed medical expenses.  In August 2003, the RO 
notified the appellant that her claim for VA pension benefits 
was denied because her countable family income exceeded the 
maximum annual pension rate of $8,508 for a surviving spouse 
with one dependent child.  

In August 2003, the appellant submitted an Improved Pension 
Eligibility Verification Report (VA 21-0519S-1), wherein she 
reported that her annual income for the period from January 
2002 through December 2002 was $27,000; and, for the period 
from January 2003 through August 2003, her countable annual 
income was $16,000.  She also reported that her daughter had 
received payment in the amount of $176 per month from SSA  

In her notice of disagreement, submitted in February 2004, 
the appellant indicated that she had mortgage payment of 
$1,237 per month; she also spent $300 per month for utilities 
and other essential services.  The appellant indicated that 
while she continued to work, she was having a difficult time 
due to her health condition.  

At her personal hearing in January 2008, the appellant 
indicated that she was currently working 40 hours per week, 
and she earned approximately $1,500 per month.  The appellant 
noted that any medical expenses were mostly for her daughter 
who suffers from a chronic condition.  


III.  Applicable law and regulation.

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension reduced 
by the amount of her countable income.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.273 (2008).  An additional 
amount of pension is payable where the surviving spouse has 
custody of a child of the Veteran.  38 U.S.C.A. § 1541(c) 
(West 2002).  Payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. 
§ 3.271 (2008).  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 U.S.C.A. § 1541 (West 2002); C.F.R. 
§ 3.273(a) (2008).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c) (2008).  

For the purposes of determining a surviving spouse's 
countable income, the annual income of the surviving spouse 
will include the annual income of each child of the Veteran 
(other than a child for whom increased pension is not payable 
under 38 U.S.C. § 1543(a) (2)) in the custody of the 
surviving spouse to the extent that such child's income is 
reasonably available to or for the surviving spouse, unless 
in the judgment of VA to do so would work as a hardship on 
the surviving spouse.  There is a rebuttable presumption that 
all of such a child's income is reasonably available to or 
for the surviving spouse.  38 C.F.R. § 3.23(d) (4) (2008).  A 
child's income shall be considered "reasonably available" 
when it can be readily applied to meet the  Veteran's 
expenses necessary for reasonable family maintenance and 
"hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  38 
C.F.R. § 3.23(d) (6) (2008).  "Expenses necessary for 
reasonable family maintenance" include expenses for basic 
necessities (such as food, clothing, shelter) and other 
expenses, determined on a case-by-case basis, which are 
necessary to support a reasonable quality of life.  Id.  

The effective date of an award of death pension is the first 
day of the month in which the  Veteran's death occurred if 
the claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c) (3) (ii) (2008).  Payment of monetary benefits 
will commence the month following the effective date of the 
award.  38 C.F.R. § 3.31 (2008).  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. 
§ 3.3(a) (3) (2008).  The MAPR is published in Appendix B of 
VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2008).  

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,507.  See 38 
C.F.R. § 3.23(a) (5) (2006); M21-1, Part I, Appendix B.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,686. Id.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,921.  
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant with a dependent child was $9,287.  The 
maximum allowable rate for a surviving spouse with one child 
was $9,594 effective December 1, 2006; and $9,815 effective 
December 1, 2007.  See M21-1, Part I, Appendix B.  

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income. Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272 (2008).  

Unreimbursed medical expenses will be excluded from countable 
income when they were or will be in excess of 5 percent of 
the applicable MAPR as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g) (1) (iii) (2008).  

Expenses of the Veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272(h) (2008).  Amounts paid by a spouse before a 
Veteran's death for expenses of the Veteran's last illness 
will be deducted from the income of the surviving spouse.  38 
C.F.R. § 3.272(h) (1) (2008).  Amounts paid by a surviving 
spouse for the  Veteran's just debts, expenses of last 
illness and burial will be deducted from the income of the 
surviving spouse.  38 C.F.R. § 3.272(h) (2) (2008).  

The correct calculation of the appellant's countable annual 
income amount, as directed by statute, includes the period 
starting the month following the Veteran's death, in this 
case April 2003, and continuing for a total period of one 
year, in this case until April 2004.  As such, the 
appellant's countable income of $19,338, which considered 
unreimbursed medical and last expenses, exceeded the $8,508 
threshold for 2003 for meeting the relevant eligibility 
requirements.  

In regard to the intervening years between the date of the 
appellant's claim and the date of this decision, the 
appellant has not submitted complete financial disclosure 
information.  However, as of the appellant's hearing before 
the Board in January 2008, she reported income from the same 
three sources described above.  At the time of the hearing, 
the reported income amounts were $1,500 monthly earnings; 
this makes for an annual income of $18,000.  This income 
exceeds the $9,815 threshold for a surviving spouse with one 
child to meet the relevant eligibility requirements for the 
year beginning December 1, 2007.  Thus, it appears that her 
income continues to exceed the maximum allowable amount and 
she has not submitted documentation that shows excludable 
expenses significant enough to reduce her income below the 
MAPR.  


In December 2008, the appellant was provided with yet another 
Improved Pension Eligibility Verification Report in order to 
assist the RO in determining her income, net worth and un-
reimbursed medical expenses.  The appellant has not responded 
to any such requests for more specific income or medical 
expense information.  Here, the Board notes that the duty to 
assist is not a one-way street.  If the appellant wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, she has a corresponding duty 
to assist by submitting to the necessary income 
documentation, and medical expenses, if applicable.  

While the Board sympathizes with the appellant's situation, 
because she has not submitted any financial documentation to 
demonstrate that her income is below the statutory limit, she 
is not entitled to VA death pension benefits as a matter of 
law.  Pursuant to the governing legal authority, she does not 
meet the basic income eligibility requirement to establish 
entitlement to non-service-connected pension benefits at this 
time.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits.  The appellant should understand that 
should her income decrease, or if the amount that she pays 
out in the form of unreimbursed medical expenses increases, 
she may reapply for improved death pension benefits.  



ORDER

Entitlement to non-service-connected death pension benefits 
is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


